ORDER

PAGE, Justice.
■WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition alleging that respondent David A. O’Connor committed unprofessional conduct in regard to the attorney fee charged in a matter; and
WHEREAS, following an answer to the petition by the respondent, this matter was heard by a referee appointed by this court who filed findings of fact, conclusions of law and a recommendation that the petition be dismissed, concluding that the matter was a good faith fee dispute between the parties; and
WHEREAS, the respondent and the Director have entered into a stipulation wherein they join in the recommendation of the referee that the petition be dismissed;
IT IS HEREBY ORDERED that the petition for disciplinary action against respondent David A. O’Connor is dismissed.